Citation Nr: 1542088	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-46 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether a reduction in the rating for service-connected left knee instability from 20 percent to a noncompensable (zero percent) rating, effective March 1, 2010, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1982 to October 1985.  

This case initially came before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

At the outset, the Board notes that, generally, a claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In this case, the Veteran's December 2009 notice of disagreement focused on the December 2009 rating decision covering the reduction in rating of the Veteran's left knee instability.  The subsequent October 2010 Statement of the Case (SOC), though listing the issue on appeal as one for an increased rating, focused solely on the analysis applicable to whether the December 2009 reduction was proper.  Additionally, in a September 2015 appellate brief, the Veteran's representative, though labeling the issue on appeal as one for an increased disability rating, argued against the December 2009 rating decision that reduced the rating for the Veteran's left knee instability.  Since the RO never issued a decision pertaining to a claim for an increased evaluation for the Veteran's left knee instability, an appeal was never perfected on that matter.  Thus, the perfected appeal before the Board is whether a reduction in the rating for service-connected left knee instability from 20 percent to a noncompensable (zero percent) rating, effective March 1, 2010, was proper.  


FINDING OF FACT

The December 2009 rating decision that effected the rating reduction for the Veteran's service-connected left knee instability does not reflect specific consideration of the provisions of 38 C.F.R. § 3.344.


CONCLUSION OF LAW

The reduction of the 20 percent rating assigned for the service-connected left knee instability, effective March 1, 2010, was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted. As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See Faust v. West, 13 Vet. App. 342,349 (2000) (citing to 38 C.F.R. §§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 420). 

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419   (1993) (quoting from 38 C.F.R. § 3.344(a)).  The provisions of 38 C.F.R. § 3.344(a) apply to ratings which have continued at the same level for five years or more.  Here, the 20 percent rating for left knee instability was in effect from August 23, 2007, to February 28, 2010, a period less than five years.

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993). 

VA's failure to observe applicable law and consider all relevant evidence renders a reduction decision void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Brown, 5 Vet. App. at 422.  The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344. 

As referenced above, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  Id.  

In the present case, the requirements set forth in 38 C.F.R. § 3.105(e) (notice of the contemplated action and a 60 day period to present additional evidence) were met in a letter sent to the Veteran in July 2009.

However, the Board finds the reduction of the disability rating for the service-connected left knee instability void because the provisions of 38 C.F.R. § 3.344 were not considered and the reduction of the rating was not in accordance with law.

In cases where a veteran's disability rating is reduced, the Board must determine whether the reduction was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In determining the propriety of a rating reduction, the Board must not only "determine[] that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.  "Where...the Court finds that the [Board] has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with law."  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In the July 2009 rating decision which proposed the rating reduction, the RO did not provide any findings as to whether it was reasonably certain that any improvement found would be maintained under the ordinary conditions of life, nor did any VA examiner upon which the rating decision was based.  Improvement means an actual change in the disability and improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, supra.  In the July 2009 rating decision, the RO discussed then current knee symptoms and applied them to DC 5257.  Absent from that decision was any discussion of whether there was an actual change in the left knee instability and improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Also, improvement was not discussed in the December 2009 rating decision that effectuated the reduction.  The word improvement was not even used.  

The Board notes that here, the rating decision proposing the reduction in July 2009, the rating decision effectuating the reduction in December 2009, and the October 2010 statement of the case all failed to demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (c) is applicable.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the rating decisions and that the provisions of 38 C.F.R. § 3.344 were not set forth in the October 2010 statement of the case.

Proper procedure, which was necessary, was not followed with respect to the reduction and the applicable regulation, and 38 C.F.R. § 3.344 was not properly applied.  Accordingly, the action to reduce the rating for left knee instability is void, and the 20 percent evaluation for the service-connected left knee instability is restored as though the reductions had not occurred.  See 38 C.F.R. § 3.344; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio); Brown v. Brown, 5 Vet. App. 413, 420 (1993).


ORDER

The reduction to a noncompensable rating being void, restoration of a 20 percent rating for service-connected left knee instability effective March 1, 2010, is granted, subject to statutes and regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


